NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10376

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00140-APG

 v.
                                                MEMORANDUM*
ADAM MICHAEL HARRIS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Adam Michael Harris appeals from the district court’s judgment and

challenges the 13-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Harris contends that the district court procedurally erred by failing to explain



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentence adequately. He also argues that the court's remarks concerning

specific deterrence and the need to keep him away from drugs reflect that the court

made clearly erroneous findings that the instant revocation involved drug use and

new crimes. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The district

court adequately explained why the above-Guidelines sentence was warranted,

citing Harris’s long record of resistance to supervision and breaches of the court’s

trust, as documented in four prior hearings stemming from violations of his

supervisory conditions. Furthermore, the record does not support Harris’s

argument that the court misunderstood the nature of his supervised release

violations. In light of Harris's history, the court reasonably observed that a prison

term would have the salutary effect of keeping Harris away from alcohol and drugs

for a period of time. In addition, it did not plainly err by invoking the need for

deterrence. See 18 U.S.C. §§ 3553(a)(2)(B), 3583(e); United States v. Miqbel, 444
F.3d 1173, 1181 & n.19 (9th Cir. 2006).

      Harris also contends that his above-Guidelines sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Harris’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances, including Harris’s extensive record of violating his


                                          2                                    17-10376
conditions of supervised release. See Miqbel, 444 F.3d at 1182 (defendant’s

breach of the court’s trust is an appropriate sentencing consideration at a

revocation sentencing).

      AFFIRMED.




                                          3                                   17-10376